Citation Nr: 1727194	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus, i.e., flat foot.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In passing, the Board notes that the Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in mid-May 2017.  In a letter dated in early-May 2017, however, the Veteran indicated his desire to waive his right to testify at a hearing.  Accordingly, the hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claim must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007)...

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements by the Veteran and other sources.

As a preliminary matter, the Veteran's STRs reflect that at his December 1980 enlistment examination, the Veteran was noted as having a pre-existing foot disability, i.e., pes planus.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016).  Post-Service treatment records reflect other foot disabilities, including plantar fasciitis.

Generally, a presumption of aggravation applies if there is an increase in a preexisting disability during active service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (noting that the presumption of aggravation is not automatic).  The presumption of aggravation does not automatically apply in any case.   Hill v. McDonald, 28 Vet. App. 243 (2016).  Instead, the Veteran has the burden of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner, 370 F.3d at 1096).  If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 n.6   (2012) (noting that, under Wagner, "[a]n important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof" allocated to the Veteran or VA, respectively).

In its May 2013 remand, the Board instructed the AOJ, in pertinent part, to schedule the Veteran for an examination with an appropriate medical professional and to obtain an opinion as to whether the Veteran's pre-existing pes planus (noted upon entrance) was aggravated (worsened beyond natural progression) by military service.  The Veteran was provided with a VA foot examination in November 2014.  

Report of the November 2014 VA examination reflects a diagnosis of pes planus.  The examiner opined that the Veteran's pes planus, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression" by service.  In his reasoning, the examiner indicated that there were "no records to show chronic or ongoing pain of feet after service."  No consideration was given to the clinical significance, if any, of several lay statements by the Veteran and other sources indicating pain in and since service.  For instance, a statement by the Veteran's spouse dated in May 2011 reflects that the Veteran has "always complained about his feet," and that ever since service she would massage his feet every night to help alleviate the pain.  It is unclear whether or to what extent the lay statements would change the examiner's opinion; however, given that the examiner apparently did not consider it, the Board finds that an addendum opinion is necessary.  See generally Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who conducted the November 2014 VA foot examination, if available, to prepare an addendum opinion, and if deemed necessary, conduct a new examination of the Veteran.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's pes planus was aggravated worsened beyond natural progression) by military service.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms. Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.)

b. If so, is there clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability?

c. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any claimed foot disability, other than pes planus, was either incurred in or otherwise etiologically related to service.

The examiner must address the Veteran's lay statements concerning his complaints of chronic foot pain since service as well as those of his wife.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




